Case 1:15-cv-00542-JFB-SRF Document 528 Filed 05/10/19 Page 1 of 2 PageID #: 31088



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

                                                      )
   EVOLVED WIRELESS, LLC,                             )
                                                      )
                         Plaintiff,                   )
                                                      )
                  v.                                  )
                                                            C.A. No. 15–542–JFB–SRF
                                                      )
   APPLE INC.,                                        )
                                                      )
                         Defendant.                   )
                                                      )


   EVOLVED WIRELESS’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF
                  LAW AND MOTION FOR A NEW TRIAL


         Evolved Wireless, LLC (“Evolved Wireless”) respectfully renews its motions for

  judgment as a matter of law (“JMOL”), or alternatively, for a new trial pursuant to Fed. R. Civ.

  P. 50 and Fed. R. Civ. P. 59 on the issue of patent infringement. In addition, Evolved Wireless

  respectfully moves for a new trial due to erroneous evidentiary rulings pursuant to Fed. R. Civ. P

  59 and Fed. R. Civ. P 61.

         The grounds for the Motion are fully set forth in the accompanying opening brief.




                                                  1
Case 1:15-cv-00542-JFB-SRF Document 528 Filed 05/10/19 Page 2 of 2 PageID #: 31089




   Dated: May 10, 2019                   Respectfully submitted,

                                         FARNAN LLP

                                         /s/ Brian E. Farnan
                                         Brian E. Farnan (Bar No. 4089)
                                         Michael J. Farnan (Bar No. 5165)
                                         919 N. Market Street, 12th Floor
                                         Wilmington, Delaware 19801
                                         (302) 777-0300
                                         (302) 777-0301
                                         bfarnan@farnanlaw.com
                                         mfarnan@farnanlaw.com

                                         Christopher K. Larus (admitted pro hac vice)
                                         Ryan M. Schultz (admitted pro hac vice)
                                         John K. Harting (admitted pro hac vice)
                                         Benjamen C. Linden (admitted pro hac vice)
                                         Rajin S. Olson (admitted pro hac vice)
                                         Austin B. Miller (admitted pro hac vice)
                                         ROBINS KAPLAN LLP
                                         800 LaSalle Avenue, Suite 2800
                                         Minneapolis, Minnesota 55402
                                         Telephone: (612) 349-8500
                                         Facsimile: (612) 339-4181
                                         clarus@robinskaplan.com
                                         rschultz@robinskaplan.com
                                         jharting@robinskaplan.com
                                         blinden@robinskaplan.com
                                         rolson@robinskaplan.com
                                         abmiller@robinskaplan.com

                                         Annie Huang (admitted pro hac vice)
                                         ROBINS KAPLAN LLP
                                         399 Park Avenue, Suite 3600
                                         New York, NY 10022
                                         Telephone: (212) 980-7400
                                         Facsimile: (212) 980-7499
                                         ahuang@robinskaplan.com

                                         Counsel For Plaintiff Evolved Wireless, LLC




                                        2
